Case: 20-40318          Document: 00515861037               Page: 1      Date Filed: 05/13/2021




               United States Court of Appeals
                    for the Fifth Circuit                                    United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                May 13, 2021
                                          No. 20-40318                         Lyle W. Cayce
                                                                                    Clerk

   Billy D. Burleson, III; John J. Mark; Craig A. Bennight,

                                                                      Plaintiffs—Appellants,

                                               versus

   Collin County Community College District,

                                                                       Defendant—Appellee.


                     Appeal from the United States Court of Appeals
                            for the Eastern District of Texas
                                 USDC No. 4:17-CV-749


   Before Smith and Ho, Circuit Judges, and Barker, District Judge.*
   Per Curiam:**
          Plaintiffs Billy Burleson, John Mark, and Craig Bennight sued Collin
   County Community College under 42 U.S.C. § 1983, alleging that they were
   retaliated against in violation of the First Amendment. Upon review of the
   record and in light of the extensive analysis provided by the magistrate judge


          *
              District Judge of the Eastern District of Texas, sitting by designation.
          **
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40318      Document: 00515861037          Page: 2   Date Filed: 05/13/2021




                                    No. 20-40318


   and district court—and considering the plaintiffs’ failure to address the fatal
   defects that have been repeatedly pointed out to them—we affirm.




                                         2